                          IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF PENNSYLVANIA

     UNITED STATES OF AMERICA                     :
                                                  :
                                                  :
                            v.                    :   CRIMINAL NO. 18-CR-0078
                                                  :
     EMORY EDWARD REED, III                       :

                                      MEMORANDUM OPINION

     SCHMEHL, J. /s/ JLS                                                                June 29, 2021

            The defendant Emory Reed, III, filed a Petition for Habeus Corpus under 28 U.S.C. §

     2255, and a Motion for Compassionate Release under 18 U.S.C. § 3582(c)(1)(A)(i). In his

     habeas corpus petition he argues that he should be released from prison or his period of

     incarceration should be reduced because his counsel was ineffective, the Court should have

     included a halfway house recommendation in his sentence, and he could not adequately defend

     himself at his sentencing hearing. The petition is denied because his arguments are, respectively,

     meritless, moot, and procedurally defaulted. Mr. Reed’s Motion for Compassionate Release

     based upon the COVID-19 pandemic is denied because Mr. Reed has received a COVID-19

     vaccination.

I.      FACTUAL BACKGROUND

            The defendant, Emory Reed, III, is serving a sentence after pleading guilty to a bank

     robbery that he committed on December 4, 2017. This Court imposed a sentence of 156 months’

     imprisonment, with a recommendation that his last twelve months be served in a halfway house,

     amongst other penalties.

            Mr. Reed was in-person before this Court at his sentencing hearing. Mr. Reed’s

     Presentence Investigation Report provided that his total offense level was 29, a criminal history
      category of VI, and the advisory guideline range for his offense was 151 to 188 months’

      imprisonment. At the sentencing, Mr. Reed acknowledged that the PSR was accurate, that his

      attorney answered all questions that he had, that he was satisfied with his attorney’s

      representation, and Mr. Reed spoke to the Court about the crime, his past, particularly his

      childhood, and his plans for himself in the future. Further, Mr. Reed, through counsel, presented

      two witnesses to testify to Mr. Reed’s giving nature, work ethic, employment skills, amongst

      other things. As for Mr. Reed’s health, he received a Pfizer COVID-19 vaccine on March 11 and

      31, 2021 while incarcerated.

II.      ANALYSIS

             1. Mr. Reed’s Section 2255 Petition Lacks Merit.

                       a) Mr. Reed’s Ineffective Counsel Claim regarding Disparity in
                          Sentencing Lacks Merit.

             A defendant seeking relief under 28 U.S.C. section 2255 on an ineffective assistance of

      counsel claim must show that their (1) counsel’s representation fell below an objective standard

      of reasonableness under prevailing professional norms; and (2) the defendant suffered prejudice

      as a result—meaning, but for counsel’s deficient performance, the result of the proceeding would

      have been different, i.e., the deficiency deprived the defendant of a trial whose result is

      reliable. Sistrunk v. Vaughn, 96 F.3d 666, 670 (3d Cir. 1996) (citing Strickland v. Washington,

      466 U.S. 668, 694 (1984)). The Third Circuit has recognized that it is “often appropriate for a

      reviewing court to consider the second part of the test, the prejudice to the defendant based on

      the ‘assumed deficient conduct of counsel,’ first.” United States v. Lee, 2012 WL 12981963, at

      *4 (E.D. Pa. Nov. 9, 2012). “If the petitioner has not shown that he would have been better off if

      the alleged errors had not been made, it is unnecessary to consider whether his counsel’s




                                                        2
performance was actually deficient.” Id. (citing McAleese v. Mazurkiewicz, 1 F.3d 159, 170 (3d

Cir. 1993)).

       At sentencing, Mr. Reed acknowledged that his attorney answered all questions that he

had, that he was satisfied with his attorney’s representation, that the presentence report was

accurate, and he stated that there was no reason why the Court should not proceed with

sentencing. Further, the Court is familiar with Mr. Reed’s representation, Mr. Ross Thompson,

Esq., who is very able and competent counsel, and who has represented numerous clients before

this Court. Mr. Thompson represented Mr. Reed to the best of his abilities, and not only was Mr.

Thompson not ineffective, but he made no mistakes that the Court can find through the record.

He properly filed pleadings in preparation for the sentencing and other matters, and he orally

advocated for Mr. Reed at sentencing. Mr. Reed’s single complaint that Mr. Thompson did not

raise an argument about disparate sentencing treatment does not demonstrate deficient

performance in any way. Mr. Thompson’s professional decision to not raise a specific case that

Mr. Reed mentioned did not prejudice Mr. Reed to the point where Mr. Thompson’s

performance fell to the level of ineffective or anywhere close to that regard.

                 b) Mr. Reed’s Mental Health and Halfway House Issues are Moot.

       Mr. Reed argues that his mental health issues were not mentioned at sentencing. He also

argues that he should be permitted to serve part of his sentence in a halfway house. Both of these

arguments were addressed and resolved, thus, they are moot. Mr. Reed’s mental health issues

were highlighted by his counsel during sentencing, and I explicitly acknowledged the same while

delivering Mr. Reed’s sentence. See ECF # 47, Ex. D, 10:3-8; 25:25, 26:1-10. I also already

recommended to the Bureau of Prisons that Mr. Reed be permitted to serve the final twelve

months of his sentence in a halfway house. See ECF # 43, Court’s Amended Judgment.



                                                 3
                 c) Mr. Reed’s Claim that he Could Not Adequately Explain his Defense in
                    the Manner that he had Wished is Procedurally Defaulted.

       “It is well settled that a voluntary and intelligent plea of guilty made by an accused

person, who has been advised by competent counsel, may not be collaterally attacked.” Mabry v.

Johnson, 467 U.S. 504, 508 (1984). A defendant procedurally defaults a claim “by failing to

raise it on direct review,” and “the claim may be raised in habeas only if the defendant can first

demonstrate either ‘cause’ and actual ‘prejudice.’” Id. at 622.

       Mr. Reed did not raise this argument on appeal nor does he argue against procedural

default, but nonetheless, he would lack merit in arguing against procedural default. Mr. Reed

pled guilty, he was present at his sentencing, he answered all of Judge Schmehl’s questions, he

stated he was satisfied with his legal representation, both the Court and Mr. Reed’s counsel

acknowledged and considered Mr. Reed’s mental health at his sentencing, and lastly, any other

statement or argument that Mr. Reed could have made at his sentencing would not have changed

the imposed sentence. Therefore, these arguments are procedurally defaulted because he did not

raise them on appeal, and he was not prejudiced by his alleged lacking defense. Furthermore, Mr.

Reed’s sentence was within the Federal Sentencing Guidelines.

       2. Mr. Reed’s Compassionate Release is Denied Because he is Not at an Adverse Risk
          of COVID-19 as he is Vaccinated.

       The compassionate release statute, 18 U.S.C. § 3582(c)(1)(A), as amended by the

First Step Act on December 21, 2018, provides in pertinent part:

       (c) Modification of an Imposed Term of Imprisonment.—The court may not
       modify a term of imprisonment once it has been imposed except that—

           (1) in any case—

               (A) the court, upon motion of the Director of the Bureau of Prisons, or
               upon motion of the defendant after the defendant has fully exhausted all
               administrative rights to appeal a failure of the Bureau of Prisons to bring a


                                                 4
               motion on the defendant’s behalf or the lapse of 30 days from the receipt
               of such a request by the warden of the defendant’s facility, whichever is
               earlier, may reduce the term of imprisonment (and may impose a term of
               probation or supervised release with or without conditions that does not
               exceed the unserved portion of the original term of imprisonment), after
               considering the factors set forth in section 3553(a) to the extent that they
               are applicable, if it finds that—

                    (i) extraordinary and compelling reasons warrant such a reduction . . .
                    and that such a reduction is consistent with applicable policy
                    statements issued by the Sentencing Commission . . . .

       The relevant Sentencing Guidelines policy statement appears at § 1B1.13, and provides

that the Court may grant release if “extraordinary and compelling circumstances” exist, “after

considering the factors set forth in 18 U.S.C. § 3553(a), to the extent that they are applicable,”

and the Court determines that “the defendant is not a danger to the safety of any other person or

to the community, as provided in 18 U.S.C. § 3142(g).” In application note 1 to the policy

statement, the Commission identifies “extraordinary and compelling reasons” that may justify

compassionate release as follows:

               1. Extraordinary and Compelling Reasons.—Provided the defendant
                  meets the requirements of subdivision (2) [regarding absence of
                  danger to the community], extraordinary and compelling reasons exist
                  under any of the circumstances set forth below:

               (A) Medical Condition of the Defendant.—

                       (i) The defendant is suffering from a terminal illness (i.e., a serious
                           and advanced illness with an end of life trajectory). A specific
                           prognosis of life expectancy (i.e., a probability of death within a
                           specific time period) is not required. Examples include
                           metastatic solid-tumor cancer, amyotrophic lateral sclerosis
                           (ALS), end-stage organ disease, and advanced dementia.

                       (ii) The defendant is—

                           (I) suffering from a serious physical or medical condition,

                           (II) suffering from a serious functional or cognitive
                                impairment, or


                                                  5
                              (III) experiencing deteriorating physical or mental health
                                    because of the aging process, that substantially diminishes
                                    the ability of the defendant to provide self-care within the
                                    environment of a correctional facility and from which he
                                    or she is not expected to recover.

               (B) Age of the Defendant.—The defendant

                       (i)       is at least 65 years old;

                       (ii)      is experiencing a serious deterioration in physical or mental
                                 health because of the aging process; and

                        (iii)    has served at least 10 years or 75 percent of his or her term
                                 of imprisonment, whichever is less.

               (C) Family Circumstances.—

                        (i)      The death or incapacitation of the caregiver of the
                                 defendant’s minor child or minor children.

                        (ii)     The incapacitation of the defendant’s spouse or registered
                                 partner when the defendant would be the only available
                                 caregiver for the spouse or registered partner.

               (D) Other Reasons.— As determined by the Director of the Bureau of
                  Prisons, there exists in the defendant’s case an extraordinary and
                  compelling reason other than, or in combination with, the reasons
                  described in subdivisions (A) through (C).

       Generally, the defendant has the burden to show circumstances that meet the test for

compassionate release. United States v. Heromin, 2019 WL 2411311, at *2 (M.D. Fla. June 7,

2019); United States v. Stowe, 2019 WL 4673725, at *2 (S.D. Tex. Sept. 25, 2019).

       Accordingly, if a defendant’s medical condition is found to be the type of condition that

puts a defendant at the increased risk of an adverse outcome from COVID-19, a court must then

analyze the factors under section 3553(a) and the Sentencing Commission’s policy statement.

Section 3582(c)(1)(A) requires a court to consider the “factors set forth in section 3553(a) to the

extent they are applicable” before a sentence may be reduced. These factors require a



                                                    6
       determination of whether the sentence served “reflect[s] the nature and circumstances of the

       offense and the history and characteristics of the defendant;” “reflect[s] the seriousness of the

       offense;” “promote[s] respect of the law;” and “afford[s] adequate deterrence to criminal

       conduct.” The statute also instructs a court to consider the Sentencing Commission's policy

       statement, which allows a sentence reduction only if “[t]he defendant is not a danger to the safety

       of any other person or to the community, as provided in 18 U.S.C. § 3142(g).” U.S.S.G. §

       1B1.13.

              Mr. Reed’s compassionate release motion is premised on the COVID-19 pandemic and

       being at a high risk of an adverse outcome from COVID-19 given his imprisonment. Now that

       COVID-19 vaccinations are being administered throughout the Bureau of Prisons,

       compassionate release motions generally lack merit. Here, Mr. Reed has exercised the

       appropriate “self care” against COVID-19 by receiving a vaccination. Accordingly, Mr. Reed is

       no longer at a high risk of an adverse outcome from COVID-19, therefore, his motion is denied.

       See, e.g., United States v. Perry, ECF #15-383, ECF #81 (E.D. Pa. Apr. 9, 2021); United States

       v. Roper, 2021 WL 963583 (E.D. Pa. Mar. 15, 2021); United States v. Stiver, 2021 WL 1110593

       (W.D. Pa. Mar. 23, 2021); United States v. Lipscomb, 2021 WL 734519 (M.D. Fla. Feb. 25,

       2021); United States v. Groom, 2021 WL 1220225 (S.D. Ohio Apr. 1, 2021).

III.      CONCLUSION

              For the reasons above, Mr. Reed’s habeus corpus petition is denied, no evidentiary

       hearing is required, and his Motion for Compassionate Release is denied.



                                                     BY THE COURT:

                                                     /s/ Jeffrey L. Schmehl
                                                     JEFFREY L. SCHMEHL, J.


                                                        7
